Citation Nr: 0948552	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  05-09 305	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a 
claim for service connection for hepatitis B.  

2.  Entitlement to a rating in excess of 30 percent for a 
left knee disability.  

3.  Entitlement to a compensable rating prior to July 21, 
2008, and a rating higher than 20 percent from July 21, 2008, 
forward, for a lumbar spine disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
February 1976 to June 1976 and from November 1977 to October 
1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  

The issue of increased ratings for the lumbar spine 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of service connection for hepatitis B was denied 
in July 1993.  The decision was not appealed.  

2.  Evidence presented since the July 1993 decision does not 
raise a reasonable possibility of substantiating the claim of 
service connection for hepatitis B.  

3.  The Veteran's left knee disability is not manifested by 
limitation of extension, instability, subluxation, ankylosis, 
malunion, or cartilage abnormality.


CONCLUSIONS OF LAW

1.  The July 1993 RO decision denying a claim of service 
connection for hepatitis B is final.  3 8 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1993).  

2.  New and material evidence sufficient to reopen the claim 
for service connection for hepatitis B has not been 
presented.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).

3.  The criteria for a rating in excess of 30 percent for a 
left knee disability are not met.  38 U.S.C.A. §§ 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5260 (2009); DeLuca v. Brown, 8 Vet. App. 202 
(1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
Specific to the request to reopen, the claimant must be 
notified of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With regard to the application to reopen the claim of service 
connection for hepatitis B, in April 2005 the agency of 
original jurisdiction (AOJ) sent a letter to the Veteran 
providing the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), as interpreted by Kent.  The Board 
notes that this letter did not provide the notice required by 
Dingess/Hartmann.  The Veteran was provided this notice in 
May 2006 (in conjunction with the supplemental statement of 
the case), and the claim was subsequently readjudicated 
without taint from the prior decision and no prejudice is 
apparent.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of fully compliant notification followed 
by readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  VA has also done 
everything reasonably possible to assist the Veteran with 
respect to this application to reopen, such as obtaining 
medical records, obtaining Social Security Administration 
(SSA) records, and providing the Veteran the opportunity to 
have a personal hearing.  The record also contains the state 
records associated with the Veteran's claim for worker's 
compensation.  The Board does not know of any outstanding 
relevant evidence; thus, the Board finds the matter ready for 
adjudication.  

With regard to the claim of increased rating, in October 
2003, April 2006, and May 2008, the AOJ provided the Veteran 
with the notice required by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), to include notice of examples of the 
types of evidence the claimant may submit.  The Board notes 
the April 2006 and May 2008 notice postdated the initial 
adjudication.  The claim was subsequently readjudicated 
without taint from the prior decision, however, and no 
prejudice is apparent.  See Prickett, 20 Vet. App. at 376.  
VA has also done everything reasonably possible to assist the 
Veteran with respect to this claim for benefits, such as 
obtaining medical records. obtaining SSA records, and 
conducting VA examinations.  The record also contains the 
state records associated with the Veteran's claim for 
worker's compensation.  The Board finds no evidence of 
outstanding relevant evidence; thus, the Board finds the 
matter ready for adjudication.  



Application to Reopen

Service connection for hepatitis B was denied in a rating 
decision issued in July 1993.  That decision was not 
appealed; it is final based on the evidence then of record.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (1993).  However, a claim will be reopened if 
new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).  

The July 1993 rating decision denied the claim of service 
connection for hepatitis B because, although in-service blood 
testing revealed findings consistent with past hepatitis, 
there was no evidence of any chronic residual.  Evidence 
considered at the time of the July 1993 decision included the 
service medical evidence and the results of a VA examination 
in February 1993.  

Evidence submitted in conjunction with the application to 
reopen include VA treatment records, private treatment 
records, SSA records, and state records associated with a 
claim for worker's compensation.  The record also includes a 
statement from a private physician dating in April 2005.  See 
April 2005 Truong statement.  In the statement, the physician 
indicated that she had reviewed "old records on [the 
Veteran] in regards to his knee injury", to include an "H & 
P written on September 13, 1991" which "confirm[ed] that 
[the Veteran] ha[d] knee injury and Hepatitis B".  The 
physician then stated that the Veteran "ha[d] since been 
seen on August 12, 2002, for similar problems".  

Although this evidence is "new," in that it was not 
previously seen, it is not material since it is merely 
cumulative of evidence previously considered by the RO; the 
evidence previously considered already established that the 
Veteran had a history of past hepatitis B.  The "new" 
evidence fails to cure the defect presented by the previous 
decisions, namely the lack of evidence that there is any 
current disability which could be related to the in-service 
finding of past hepatitis B.  The Board notes that a private 
physician reported that a September 1991 medical record 
confirmed the diagnosis of hepatitis B and that the Veteran 
had been treated for "similar problems" since August 2002.  
Review of the medical evidence reveals no treatment or 
findings related to hepatitis B in September 1991, however; 
rather, the medical records dating in September 1991 only 
refer to the left knee.  Furthermore, review of the treatment 
records associated with this private physician reveal no 
treatment or findings related to hepatitis B, though they do 
reflect treatment and findings related to the left knee.  In 
the absence of corroborating evidence, the Board finds that 
the physician's statement lacks probative value and is not 
"material" evidence with which the claim can be reopened.  
In this case, the newly submitted evidence does not suggest 
that the Veteran has any chronic residual as a result of the 
past history of hepatitis B; thus, new and material evidence 
has not been submitted, and the request to reopen is denied.

Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 3.102.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire 
history is reviewed when assigning a disability evaluation, 
38 C.F.R. § 4.1, where service connection has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
A relatively recent decision of the Court has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.

VA examinations scheduled for October 2003, March 2004, and 
November 2004 were cancelled.  

An April 2005 private medical record documents that the 
Veteran had normal range of motion in the lower extremities.  
See April 2005 Tyler Physical Medicine Associates medical 
evaluation.  

A July 2005 VA examination record reflects the Veteran's 
history of chronic left knee pain with intermittent swelling.  
The Veteran reported that he had been wearing a brace on the 
left knee for the previous five years, though it still gave 
out on him approximately three times a week.  The examiner 
noted that X-ray images taken in June 2005 showed severe 
degenerative changes.  Examination revealed range of motion 
from 0 to 20 degrees, with severe pain in the knee and back.  
Further flexion could not be attempted, and there was 
tenderness all the way around the knee.  There was no 
crepitus or laxity.  The Veteran was assessed with 
degenerative joint disease with knee pain and marked 
limitation of motion.  The examiner indicated that it 
resulted in moderate to severe disability.  

A May 2006 private medical evaluation reflects findings of 
full range of motion with no evidence of effusion, swelling, 
pain, erythema, or crepitation in the knee.  See May 2006 
ETMC evaluation report.  

A June 2006 private treatment record reflects findings of 
decreased strength/endurance, decreased range of motion and 
flexibility, and pain/muscle spasm, which were attributed to 
left knee synovitis and patellofemoral pain syndrome.  See 
June 2006 ETMC rehabilitation center record.  

A February 2008 VA examination record reflects the Veteran's 
history of chronic left knee pain, swelling, and giving way.  
The Veteran denied any periods of flare-up.  Examination 
revealed a limping gait with a cane.  Range of motion was 0 
to 110 degrees with pain throughout but without crepitus.  
Repetition did not result in additional loss of motion, 
though it did result in additional pain.  There was no effect 
of incoordination, fatigue, weakness, or lack of endurance on 
left knee function.  There was small effusion but no 
instability to varus/valgus stress, and a Lachman's test was 
negative.  The examiner diagnosed the Veteran with left knee 
arthralgia with giving way and small effusion, secondary to 
degenerative changes.  

An October 2008 VA examination record reflects the Veteran's 
history of constant left knee pain which was associated with 
frequent swelling and for which he used a cane and a brace.  
He reported that his left knee disability interfered with 
daily activities, especially walking or standing for long 
periods of time and interfered with his ability to work 
because it hindered him from walking, standing, or squatting.  
He denied additional limitation with flare-ups.  X-ray images 
showed mild tricompartmental degenerative joint disease.  
Examination revealed no deformity or swelling.  Range of 
motion testing revealed flexion to 80 degrees, and extension 
to 0 degrees, with pain ("grimacing") with at 0 degrees 
extension.  There was no laxity or instability, and Lachman's 
and McMurray's tests were negative.  Motion did not produce 
any weakness, fatigue, or incoordination, and there was no 
additional loss of range of motion with repetition.  

The Veteran's left knee disability is rated at 30 percent 
under Diagnostic Code (DC) 5260 for limitation of flexion.  
30 percent is the maximum rating available under DC 5260; 
thus, a higher rating for limitation of flexion is not 
available.  

The Board has considered whether a separate rating is 
warranted for limitation of extension or instability.  See 
VAOPGCPREC 23-97; VAOGCPREC 9-2004.  DC 5261, which rates 
limitation of extension, provides a 10 percent rating for 
extension limited to 10 degrees, and DC 5257, which rates 
instability, provides a 10 percent rating for slight 
instability or recurrent subluxation.  The Veteran has always 
been noted to extend fully to 0 degrees, and although the 
records reveal pain at full extension, the Board finds the 
range of extension is too significant to approximate 
limitation of extension to 10 degrees.  Thus, a separate 
compensable rating is not warranted under DC 5261.  A 
separate compensable rating is also not warranted under DC 
5257 as the medical records consistently report negative 
findings as to instability or laxity.  The Board notes that 
the Veteran has reported having "giving way" in the knee 
and that an examiner indicated that the Veteran had "giving 
way".  The examiner appears to have based this finding 
solely on the Veteran's history, however, as the findings 
during that examination, and every other examination, reveal 
negative findings as to laxity or instability.  Based on the 
absence of objective findings as to laxity or instability and 
based on the absence of a history of falls, a compensable 
rating is not warranted under DC 5257.  

A rating in excess of 30 percent is also not warranted under 
any of the other rating criteria pertaining to the knee 
because there is no evidence of ankylosis or nonunion of the 
tibia and fibula.  Consequently, a schedular rating in excess 
of 30 percent for the Veteran's left knee disability, during 
the entire relevant time period, is denied.

The Board has also considered whether extraschedular 
consideration is warranted based on the Veteran's history of 
occupational impairment as a result of his left knee 
disability.  While the Board does not have authority to grant 
an extraschedular rating in the first instance, the Board 
does have the authority to decide whether the claim should be 
referred to the VA Director of the Compensation and Pension 
Service for consideration of an extraschedular rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular rating for 
the service-connected disability is inadequate.  There must 
be a comparison between the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.  If the criteria reasonably describe 
the Veteran's disability level and symptomatology, then the 
Veteran's disability picture is contemplated by the Rating 
Schedule, and the assigned schedular evaluation is, 
therefore, adequate, and no referral is required.  Thun v. 
Peake, 22 Vet. App. 111 (2008).

In comparing the Veteran's current disability levels and 
symptomatology to the Rating Schedule, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology, and provided for higher ratings for more 
severe symptoms, which have not been demonstrated.  For this 
reason, the disability picture is contemplated by the Rating 
Schedule, and the assigned schedular ratings are, therefore, 
adequate.  Consequently, referral for extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has not been presented to reopen a 
claim for service connection for hepatitis B.  The request to 
reopen is denied.  

A rating in excess of 30 percent for a left knee disability 
is denied.  


REMAND

Although the Board regrets the additional delay, additional 
development is required on the claim for increased ratings 
for the lumbar spine disability.  The Board notes that the 
record includes opinions both linking and distinguishing the 
Veteran's current lumbar spine disability from service (and 
the service-connected low back strain).  None of the opinions 
is supported by adequate rationale, however.  In light of the 
Court of Appeals for Veterans Claims' decision in Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (an opinion 
not supported by a detailed rationale/explanation carries no 
probative value), the matter must be remanded so an opinion 
with rationale can be obtained.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment 
records.  

2.  Schedule the Veteran for an 
examination to determine the nature and 
severity of his lumbar spine disability.  
The claims folder must be available for 
review by the examiner in conjunction 
with the examination, and this fact 
should be acknowledged in the report.  
All testing deemed necessary by the 
examiner should be performed and the 
results reported in detail.  

The examiner should state whether it is 
at least as likely as not that the 
Veteran's current lumbar spine 
disability, status-post discectomy with 
disc replacement and fusion, is the 
result of service/the service-connected 
lumbar strain.  The examiner should 
specify any symptoms or conditions 
unrelated to service/the service-
connected lumbar strain.  A rationale for 
all opinions expressed is requested.  

The examiner should then identify all 
present orthopedic manifestations of the 
service-connected disability.  Complete 
range of motion studies must be provided 
with discussion as to any additional 
limitation of motion due to pain, 
weakness, fatigability, incoordination or 
pain on movement of a joint, including 
use during flare-ups.

The examiner should also identify all 
present neurological manifestations of 
the service-connected disability.  In 
particular, the examiner is requested to 
address whether the Veteran's lumbar 
spine disability has resulted in nerve 
impairment, i.e. radiculopathy or sciatic 
neuropathy.  If the examiner so finds, 
the examiner is requested to address 
whether the impairment is best quantified 
as "mild", "moderate", "moderately 
severe" or "severe" incomplete 
paralysis, neuralgia or neuritis; or 
complete paralysis.  

3.  Thereafter, readjudicate the 
appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


